Citation Nr: 0940408	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  01-09 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to service connection for residuals of a 
right hand injury.  

2.  Entitlement to service connection for residuals of a 
right knee injury.  



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty from May 1977 to May 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

In March 2005 the Board denied the Veteran's claim for 
entitlement to service connection for residuals of injuries 
to the right hand and right knee.  The Veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a September 2006 Order, the Court granted the VA 
General Counsel's and Appellant's Motion.  The Board's March 
2005 decision was vacated and the Veteran's claim was 
remanded to the Board.  The Court's decision called for 
additional efforts to be made to obtain pertinent medical 
records, if in existence, and to schedule the Veteran for the 
necessary examinations regarding his claims mindful of the 
fact that he is incarcerated.  

In September 2007, the Board remanded the claims for 
additional development, to include the obtainment of 
additional treatment records and for an appropriate VA 
examination.  The requested development has been completed, 
and the case has been returned to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  There is no competent evidence of record showing a causal 
relationship between the Veteran's minimal osteoarthritis of 
the right knee and any incident of service.  Arthritis was 
first noted years post-service.

2.  There is no competent evidence of record showing a causal 
relationship between the Veteran's right hand arthralgia 
(with no evidence of degenerative changes) and any incident 
of service.  

CONCLUSIONS OF LAW

1.  Residuals of a right knee injury were not incurred in or 
aggravated during active military service and osteoarthritis 
may not be so presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Residuals of a right hand injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
Claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the Veteran from the RO (to include correspondence in March 
2001, July 2003, October 2007, and May 2009) specifically 
notified him of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to service 
connection on a direct and presumptive basis, and of the 
division of responsibility between the Veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
his claims; (2) informing the Veteran about the information 
and evidence VA would seek to provide; (3) informing the 
Veteran about the information and evidence he was expected to 
provide; and (4) requesting the Veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements from the Veteran and 
his representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the Veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was 
provided with notice of this information in letters dated in 
October 2007 and May 2009.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
osteoarthritis to a degree of 10 percent within one year from 
the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Service Connection for Residuals of Right Knee and Right Hand 
Injuries

The Veteran contends that he has chronic disorders of the 
right knee and right hand that had their onset during 
service.  He points out that he was initially treated for 
injuries to the right knee and right hand during military 
service.  He believes that these injuries eventually led to 
the development of current chronic disorders, to include 
arthritis.

As noted, the Veteran must demonstrate three elements to 
establish service connection.  Concerning evidence of current 
disability, a September 2009 VA examination report shows a 
diagnosis of minimal degenerative changes in the right knee.  
While X-ray of the right hand was within normal limits, the 
examiner did diagnose arthralgia of the right hand.  These 
diagnoses satisfy the first element of Hickson, supra.  

In regard to the second element of Hickson, evidence of in-
service incurrence or aggravation, the STRs reflect that the 
Veteran was treated for tendonitis of the right knee in 
October 1978.  He was seen for a contusion of the right hand 
in April 1978.  Ice was applied and X-rays were negative.  In 
May 1978, examination of the right hand showed light edema of 
the hypothenar eminence.  No neurological deficits were 
noted.  No disability of the right knee or right hand was 
noted upon separation examination in May 1980.  

While there is evidence of inservice treatment and current 
disability, the Board concludes that the preponderance of the 
evidence is against the claims for service connection for a 
disability of the right knee or right hand.  Initially, the 
Board notes that there is no objective medical evidence of 
continuity of symptoms of resulting in a right knee or right 
hand disorder subsequent to service discharge.  As noted 
above, there was no reported disability involving either the 
right knee or right hand at the May 1980 examination 
conducted prior to his separation from active duty.  
Moreover, there were no reported right knee or right hand 
problems until many years after service.  Specifically, the 
first mention of such was when the Veteran filed a claim of 
VA benefits in 2000.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (holding that VA did not err in denying 
service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).

Further, the record does not contain a diagnosis of arthritis 
of the right knee within one year subsequent to service 
discharge from either period of service, let alone, 
manifested to a degree of 10 percent within that year.  While 
the Veteran has submitted statement attesting to treatment 
for right knee and hand complaints when he was incarcerated 
from 1980-2006.  However, he failed to respond to 
correspondence letters sent by VA specifically requesting 
that he give VA permission by signing a VA FORM 21-4142 to 
obtain medical records from his period of incarceration at 
the Buckingham Correctional Center.  

Thus, the earliest evidence documenting right knee 
osteoarthritis or right hand arthralgia is in 2009, 
approximately 29 years after service discharge.  This is 
significant, in that it suggests that the Appellant's in-
service problems were acute and transitory in nature and 
resolved without residuals.  38 C.F.R. § 3.303 (2009).

More, importantly, there is no competent medical evidence 
that any right knee or right hand disability was in any way 
related to the in-service treatment.  The record does not 
contain any clinical evidence that would tend to suggest that 
a chronic right knee or right hand disability was incurred 
during military service.  In fact, the VA medical opinion of 
record from 2009 is quite the opposite and does not support 
such a theory as to either the right knee or right hand.  The 
Veteran was examined in order to obtain an opinion as to the 
etiology of his right knee and right hand disabilities.  A VA 
examiner in September 2009 concluded that it was not likely 
that the Veteran's current osteoarthritis of the right knee 
or arthralgia of the right hand were related to his inservice 
problems.  The rationale for her opinions included that there 
was no evidence of ongoing treatment for right knee or right 
hand conditions for many, many years after service discharge.  
Moreover, discharge physician showed no abnormalities in the 
right knee or hand, and the Veteran stated at the time, that 
he was in perfect health.  She added that the Veteran also 
currently had osteoarthritis in the left knee that was worse 
than in the right knee even without trauma to such.  She 
added that there were many factors that contributed to 
osteoarthritis, to include trauma and obesity.  She found no 
nexus between current right knee and right hand conditions 
and active duty.  

In summary, the Board finds that an excessive degree of 
speculation is required to conclude that the Veteran's right 
knee osteoarthritis or right hand arthralgia is related to 
his inservice complaints.  Accordingly, the Board concludes 
that the preponderance of the evidence is against the claims 
for service connection.

Of record are statements by the Veteran and by others who 
have attested to the fact that the Veteran has had right knee 
and right hand problems over the years since his discharge 
from service.  These contentions as to etiology of the 
Veteran's right knee and right hand conditions have been 
considered.  It is noted that each attestee is competent as a 
lay person to report on that which he or she has personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, in this case, there is no evidence of record that 
the Veteran or his friends have specialized medical knowledge 
to be competent to offer medical opinion as to cause or 
etiology of the claimed disabilities.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.102 (2009); Gilbert, supra.  Therefore, the Board is 
unable to identify a reasonable basis for granting the 
Veteran's claims.  



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for residuals of a right 
hand injury is denied.  

Entitlement to service connection for residuals of a right 
knee injury is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


